Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 1 of 12 Page ID
                                 #:3598
                                                                           'O'
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10
11
     JOSE MADRIGAL,                           CV 19-5041-RSWL-PLA
12
13                  Plaintiff,                ORDER AND FINDINGS OF FACT
                                              & LAW
14         v.
15
     UNITED STATES,                           Complaint Filed: June 10, 2019
16                                            Trial Date: May 25-26, 2021
                    Defendant.
17
18
19         Plaintiff Jose Madrigal (“Plaintiff”) initiated
20   this Action against Defendant United States
21   (“Defendant”) for injuries arising out of a collision
22   (the “Collision”) between Plaintiff’s vehicle and a
23   United States Postal Service mail delivery truck.                   On
24   May 25 and May 26, 2021, the Court conducted a bench
25   trial. 1    Having considered the evidence, the parties’
26
           1On April 27, 2021, the Court ordered [69] the parties to
27   submit declarations in lieu of oral live testimony for purposes
28   of direct examination.

                                          1
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 2 of 12 Page ID
                                 #:3599


 1   objections to the evidence, the credibility of the trial
 2   witnesses, and both parties’ arguments at trial, the
 3   Court issues the following findings of fact and
 4   conclusions of law pursuant to Federal Rule of Civil
 5   Procedure 52(a).
 6                            I.   FINDINGS OF FACT
 7         The intersection of Baltic Avenue and Dominguez
 8   Street lies in Carson, California.              Ex. 3, at 4; Ex.
 9   115-7.     Baltic Street is a residential roadway that runs
10   north and south.        Ex. 3, at 4; Ex. 115-7.           Dominguez
11   Street is a business roadway that runs east and west.
12   Ex. 3, at 2.       The intersection of Baltic and Dominguez
13   has no traffic lights.          Ex. 3, at 4; Ex. 115-7; Ex. 52,
14   at 27:2-6.
15         On June 16, 2017, United States Postal Service
16   (“USPS”) employee Asia Crowfield was driving a USPS mail
17   truck on an unfamiliar route.             Ex. 51, at 38:1-10.         Ms.
18   Crowfield was traveling northbound on Baltic Avenue,
19   approaching the intersection of Baltic Avenue and
20   Dominguez Street.         Ex. 3, at 5; Ex. 115-9.          At the same
21   time, Plaintiff was driving his twelve-wheel semi-truck
22   eastbound on Dominguez Street.             ¶¶ 5-6.     Ms. Crowfield
23   attempted to make an unprotected left turn from Baltic
24   Avenue into the westbound lane of Dominguez Street.                       Ex.
25   49 ¶ 5.     Although Plaintiff saw Ms. Crowfield’s mail
26   truck pull out from Baltic Avenue, he was unable to stop
27   his truck.      Id.    Ms. Crowfield’s vehicle struck the
28   passenger side of Plaintiff’s truck.               Id. ¶ 6; Ex. 3, at

                                          2
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 3 of 12 Page ID
                                 #:3600


 1   5-6; Ex. 115-9, 115-11.           Plaintiff’s feet hit the floor
 2   of the truck, and his head hit the driver’s side door
 3   frame.     Ex. 49 ¶ 6.
 4         In precipitating the Collision, Ms. Crowfield
 5   violated California Vehicle Code § 21801(a), which reads
 6   as follows:
 7         [t]he driver of a vehicle intending to turn to
           the left or to complete a U-turn upon a highway
 8         . . . shall yield the right-of-way to all
 9         vehicles   approaching   from    the   opposite
           direction which are close enough to constitute
10         a hazard at any time during the turning
11         movement, and shall continue to yield the
           right-of-way to the approaching vehicles until
12         the left turn or U-turn can be made with
13         reasonable safety.
14   Ms. Crowfield was the sole cause of the Collision.                    Ex.
15   3, at 2, 6; Ex. 52, at 30:5-9; Ex. 115-3, 115-11.
16         Plaintiff has undergone significant medical
17   treatment in relation to resultant injuries to his
18   lumbar spine, including emergency room services,
19   magnetic resonance imaging (“MRI”) scans, physical
20   therapy sessions, epidural steroid injections, physician
21   consultations, and a transforaminal lumbar interbody
22   fusion (“TLIF”).        Ex. 45 ¶¶ 8-15; Ex. 46 ¶¶ 11-15.              In
23   the future, Plaintiff is likely to require additional
24   care in the form of medical consultations, medications,
25   and interventional pain management.               Ex. 46 ¶ 25; Ex.
26   158 ¶¶ 36, 38.
27         Plaintiff works as a truck driver five days per
28
                                          3
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 4 of 12 Page ID
                                 #:3601


 1   week for approximately ten to twelve hours per day.                       Day
 2   2 Tr. 17:17-25; Ex. 49 ¶ 12.             He is reasonably expected
 3   to earn $29,627.75 annually, or $569.76 per week. 2                  Ex.
 4   24.        As a result of the Collision, Plaintiff missed
 5   twelve weeks of work, including four weeks after the
 6   Collision and eight weeks following his TLIF.                  Ex. 49 ¶
 7   18.        However, the Collision has not had a material
 8   effect on Plaintiff’s ability to perform his job, and no
 9   physician has placed any work-related restriction on
10   him.        Day 2 Tr. 18:19-19:3.
11          Plaintiff’s injuries have hindered his ability to
12   engage in certain hobbies, including hiking with family
13   and traveling.        Ex. 14; Ex. 49 ¶¶ 22, 36.           Accustomed to
14   life as the family breadwinner, Plaintiff feels more
15   like a burden after the Collision.              Ex. 49 ¶ 35.
16                         II.    CONCLUSIONS OF LAW
17          Plaintiff asserts a single claim for negligence
18   against Defendant by way of the Federal Tort Claims Act,
19   28 U.S.C. § 1346(b)(1).           In California, 3 the elements of
20   negligence are duty, breach of duty, causation, and
21   damages.       Carrera v. Maurice J. Sopp & Son, 177 Cal.
22   App. 4th 366, 377 (2009) (citations omitted).
23
24          The $29,627.75 figure is an average of Plaintiff’s annual
            2

     income as a truck driver from the years 2011 to 2019, excluding
25   2014, for which no tax returns were provided.
26          Because the Collision occurred in California, California
            3

     law applies to Plaintiff’s claims. See 28 U.S.C. § 1346(b)(1)
27   (creating governmental liability “in accordance with the law of
28   the place where the act or omission occurred”).

                                          4
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 5 of 12 Page ID
                                 #:3602


 1   A.    Liability
 2         Negligence per se is an evidentiary doctrine, under
 3   which the “violation of a statute gives rise to a
 4   presumption of negligence in the absence of
 5   justification or excuse.”           Ramirez v. Nelson, 44 Cal.
 6   4th 908, 918 (2008).          To establish negligence per se, a
 7   plaintiff must establish: “(1) the defendant violated a
 8   statute, ordinance, or regulation; (2) the violation
 9   proximately caused the injury; (3) the injury resulted
10   from an occurrence that the enactment was designed to
11   prevent; and (4) the plaintiff fits within the class of
12   persons for whose protection the enactment was adopted.”
13   Coppola v. Smith, 935 F. Supp. 2d 993, 1017 (E.D. Cal.
14   2013) (citing Cal. Evid. Code § 669).
15         Because Ms. Crowfield violated California Vehicle
16   Code § 21801(a) and thereby caused Plaintiff’s injuries,
17   she was presumptively negligent.              Moreover, because Ms.
18   Crowfield was acting within the scope of her employment
19   during that time, the Court imputes Ms. Crowfield’s
20   presumptive negligence to Defendant.
21         Finally, a defendant may rebut the presumption of
22   negligence by showing that the person violating the
23   statute “did what might reasonably be expected of a
24   person of ordinary prudence, acting under similar
25   circumstances, who desired to comply with the law.”
26   Cal. Evid. Code § 669(b)(1).             Defendant adduced no such
27   evidence.      Defendant is thus liable for damages
28   proximately caused by Ms. Crowfield’s negligence.

                                          5
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 6 of 12 Page ID
                                 #:3603


 1   B.    Damages
 2         1.     Medical Care
 3         Plaintiff is entitled to recover for reasonably
 4   necessary medical care attributable to the Collision.
 5   Hanif v. Housing Authority, 200 Cal. App. 3d 635, 640
 6   (1988).      Here, based on the testimony of Plaintiff’s
 7   medical experts Dr. Devin Binder and Dr. Fardad Mobin,
 8   the ultimate severity of Plaintiff’s condition would not
 9   have emerged without the Collision.               Ex. 45 ¶ 25; Ex. 46
10   ¶¶ 16-19.      Plaintiff had some degeneration prior to the
11   Collision, but the Collision exacerbated his spinal
12   condition and rendered those degenerative problems
13   symptomatic.       Ex. 46 ¶¶ 18-19.        This aligns with
14   Plaintiff’s credible testimony that he did not have any
15   back pain prior to the Collision but experienced an
16   onset of back pain soon after its occurrence.                  Ex. 49 ¶
17   24.       As a result, the following medical care was
18   attributable 4 to the Collision:
19         4Defendant argued, and Defendant’s medical experts posited,
20   that Plaintiff’s condition was unrelated to the Collision. Def.
     United States of Am.’s Closing Arg. 7:19-22, ECF No. 133; see
21   generally Exs. 145-146. Specifically, Dr. Raymond Hah and Dr.
     Isaac Yang testified that the August 12, 2017 MRI revealed an
22   absence of trauma to the surrounding bone which, in turn,
     signified an unlikelihood of trauma to the spinal discs. Ex. 157
23   ¶ 28; Ex. 158 ¶¶ 20-21. The doctors suggested that Plaintiff
24   merely exhibited mild degenerative symptoms typical for a person
     of his age and occupation. Ex. 157 ¶ 28; Ex. 158 ¶ 10.
25        While Defendant’s medical experts opined that injury to the
26   bone typifies disc herniation resulting from trauma, they did not
     rule out the possibility that disc herniation resulting from
27   trauma could materialize absent trauma to the bone. See Day 1
     Tr. 110:18; Day 2 Tr. 76:18-22. In fact, when confronted with
28   the question of causation on cross-examination, Dr. Hah and Dr.

                                          6
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 7 of 12 Page ID
                                 #:3604


 1         -     Emergency room services
 2         -     MRI scans
 3         -     Physical therapy sessions
 4         -     Epidural steroid injections
 5         -     Consultations with Dr. Binder
 6         -     TLIF surgery
 7         Furthermore, Plaintiff’s medical care was
 8   reasonably necessary. 5         The conservative treatment—
 9   namely, the medical consultations, physical therapy, and
10   epidural injections—was a reasonable measure in an
11   attempt to alleviate Plaintiff’s pain.                Day 1 Tr.
12   104:12-22, 131:11-18.          Moreover, contrary to Defendant’s
13   position, a TLIF was a reasonably necessary surgery for
14   Dr. Binder to perform given the MRI scans, the
15   ineffectiveness of conservative treatment, and
16   Plaintiff’s symptomatology.              Ex. 45 ¶¶ 8-13; Ex. 46 ¶
17   15.
18         2.    Plaintiff’s Compensation for Medical Care
19         With respect to Plaintiff’s monetary recovery for
20   medical services, the amount recoverable is “the lesser
21   of (1) the amount paid or incurred for past medical
22
23   Yang displayed notable incertitude about the causal connection
     between the Collision and Plaintiff’s degenerative pathology.
24   Day 1 Tr. 110:18-111:1, 111:6-18, 120:12-13, 130:13-2.
25         5Although the parties stipulated to the admission of
     certain medical records—specifically, those pertaining to
26   Plaintiff’s visits with Dr. Shi and Dr. Chen—none of Plaintiff’s
     witnesses testified about these visits. The Court cannot
27   ascertain whether the services rendered were reasonably necessary
28   or attributable to the Collision.

                                          7
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 8 of 12 Page ID
                                 #:3605


 1   expenses and (2) the reasonable value of the services.”
 2   Corenbaum v. Lampkin, 215 Cal. App. 4th 1308, 1325-26
 3   (2013).     The reasonable value is the fair market value, 6
 4   or the amount that the provider “normally receives from
 5   the relevant community for the services it provides.”
 6   Bermudez v. Ciolek, 237 Cal. App. 4th 1311, 1334 (2015).
 7   While billed amounts are relevant in the reasonableness
 8   inquiry, they are alone insufficient. 7              See id. at 1338
 9   (stating that “the amount incurred by an uninsured
10   medical patient is not sufficient evidence on its own to
11   prove the reasonable amount of medical damages”).
12         The reasonable value of Plaintiff’s medical
13   treatment attributable to the Collision is as follows:
14         -     Emergency room services - $425.00
15         -     MRI scans – $2,750.00
16         -     Physical therapy sessions – $8,704.40
17         -     Epidural steroid injections – $4,000.00
18         -     Consultations with Dr. Binder – $11,000.00
19         -     TLIF and associated costs – $39,500.00
20         6As the California Supreme Court noted in Howell, “pricing
21   of medical services is highly complex and depends, to a
     significant extent, on the identity of the payer. In effect,
22   there appears to be not one market for medical services but
     several . . . .” Howell v. Hamilton Meats & Provisions, Inc., 52
23   Cal. 4th 541, 562 (2011).
24         7The determination of fair market value “will usually turn
     on a wide-ranging inquiry” involving additional evidence and
25   expert testimony. Bermudez, 237 Cal. App. 4th at 1330-31; see
     also Pebley v. Santa Clara Organics, LLC, 22 Cal. App. 5th 1266,
26   1275 (2018) (remarking that “the uninsured plaintiff also must
     present additional evidence, generally in the form of expert
27   opinion testimony, to establish that the amount billed is a
28   reasonable value for the service rendered”).

                                          8
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 9 of 12 Page ID
                                 #:3606


 1         These values derive from a dissection of the
 2   respective analyses for each parties’ experts.
 3   Plaintiff, on the one hand, adduced evidence of the full
 4   amount of his outstanding medical bills.                These amounts
 5   are minimally probative in determining the reasonable
 6   value of medical services, as they represent the
 7   unilateral assignment of value by Plaintiff’s respective
 8   providers.      This concern is especially glaring for
 9   services rendered by Dr. Binder, who was retained on a
10   lien.
11         On the other hand, Defendant proffered the expert
12   testimony of Lindsay Knutson, who opined on the fair
13   market value of Plaintiff’s medical care.                 In reaching
14   her conclusions, Ms. Knutson applied a multiplier to
15   data extracted from the Medicare Physician Fee Schedule
16   Database, a comprehensive source of information on fees
17   for medical services.          Ex. 159 ¶¶ 35-38.        Application of
18   the multiplier to the cost of the service, which was
19   identified by the pertinent Current Procedural
20   Terminology code, yielded the “reasonable value” of the
21   respective service.         Id.
22         The Court finds Ms. Knutson’s methodology to be
23   more probative of the reasonable value of medical
24   services but nevertheless problematic.                While her
25   methodology more nearly pinpoints the reasonable value,
26   it concerns a singular “fair market value.”                 The Court
27   is not convinced that the relevant market for
28   Plaintiff’s treatment is precisely aligned with the

                                          9
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 10 of 12 Page ID
                                 #:3607


  1   market identified in Ms. Knutson’s methodology.                  That
  2   is, Ms. Knutson’s methodology encompasses those rates
  3   negotiated by payers who may have more bargaining power
  4   than Plaintiff.        Accordingly, the Court does not adopt
  5   Ms. Knutson’s conclusions but accords reasonable values
  6   for Plaintiff’s medical services more closely tied to
  7   figures proffered by Ms. Knutson.
  8         With respect to future medical care, Plaintiff is
  9   entitled to recover the reasonable value of reasonably
10    necessary medical care that he is reasonably certain to
11    need in the future as a result of the Collision.                   Cuevas
12    v. Contra Costa County, 11 Cal. App. 5th 163, 183
13    (2017); see also CACI 3903A.             As stated in the factual
14    findings, Plaintiff is likely to require future care,
15    including medical consultations, medications, and
16    interventional pain management.             Application of the same
17    principles used to calculate the reasonable value of
18    Plaintiff’s past medical services yields recovery for
19    future medical expenses of $10,800.00.               See Ex. 159 ¶
20    47.
21          3.   Lost Wages
22          A plaintiff may recover for lost wages, but such
23    damages must not be speculative.             Cantu v. United
24    States, No. CV 14-00219 MMM (JCGx), 2015 WL 4720580, at
25    *32 (C.D. Cal. Aug. 7, 2015) (citing Engle v. Oroville,
26    238 Cal. App. 2d 266, 273 (1965)).
27          Here, Plaintiff missed twelve weeks of work due to
28    the Collision.       Because Plaintiff earns $569.76 per week

                                          10
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 11 of 12 Page ID
                                 #:3608


  1   as a truck driver, Plaintiff is entitled to recover
  2   $6,837.12 in lost wages. 8          In addition, the record
  3   reflects a minor diminution in Plaintiff’s work-life
  4   expectancy.      Given his significant medical treatment,
  5   persistent back problems, and need for future treatment,
  6   it is more likely than not that Plaintiff’s work-life
  7   expectancy is reduced by two years.              With expected
  8   annual earnings of $29,627.75, Plaintiff is entitled to
  9   recover $59,255.50 in future wages.
10          The Court does not adopt the figure of 4.2 years
11    suggested by Plaintiff’s expert, Mr. Vega, because of
12    Plaintiff’s current medical status and ongoing
13    vocational incentives.          That is, no physician has placed
14    a work-related restriction on Plaintiff, and he
15    maintains potent incentives to work.               Day 1 Tr. 78:15-
16    80:4; Day 2 Tr. 18:19-19:3; Ex. 160 ¶ 42.
17          4.   Noneconomic Damages
18          In California, “[f]or harm to body, feelings or
19    reputation, compensatory damages reasonably proportioned
20    to the intensity and duration of the harm can be awarded
21    without proof of amount other than evidence of the
22    nature of the harm.”         Duarte v. Zachariah, 22 Cal. App.
23
24          8Plaintiff’s vocational economic analyst, Enrique Vega,
      testified that Plaintiff should recover an additional 26.9% of
25    his earnings to account for fringe benefits. Ex. 47 ¶ 16. While
      26.9% of earnings may represent the national average in fringe
26    benefits, there is no evidence that this figure applies in
      Plaintiff’s case. Moreover, fringe benefits are reflected in
27    Plaintiff’s tax returns as an offset to his earnings. Day 1 Tr.
28    82:14-18; see generally Ex. 24.

                                          11
Case 2:19-cv-05041-RSWL-PLA Document 135 Filed 08/13/21 Page 12 of 12 Page ID
                                 #:3609


  1   4th 1652, 1664-65 (1994) (quoting Restatement (Second)
  2   of Torts § 912 (1979)).          Plaintiff’s noneconomic harm is
  3   meager but nevertheless existent.              Plaintiff adduced
  4   minimal evidence of pain and suffering, and the
  5   testimony of Maria Garcia, Plaintiff’s partner, was
  6   minimally probative on that point.              He has, however,
  7   been rendered somewhat burdensome to his family and has
  8   lost the ability to hike or travel as he did before the
  9   Collision.      Plaintiff has suffered noneconomic harm in
10    the amount of $40,000.00.
11                             III.     CONCLUSION
12          The Court awards Judgment for Plaintiff and against
13    Defendant in the amount of $183,272.02, plus costs.
14          IT IS SO ORDERED.
15
16    DATED: August 13, 2021             _____________________________
                                              /s/ Ronald S.W. Lew
                                          HONORABLE RONALD S.W. LEW
17
                                          Senior U.S. District Judge
18
19
20
21
22
23
24
25
26
27
28
                                          12
